Rose, J.
Appeal from a judgment of the Supreme Court (Spargo, J.), entered July 26, *10922002 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the February 2001 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and has again been denied release. Consequently, the matter is now rendered moot and the appeal must be dismissed (see Matter of Boddie v New York State Div. of Parole, 306 AD2d 661 [2003]; Matter of Parker v Executive Dept. Div. of Parole, 298 AD2d 782 [2002]).
Cardona, P.J., Crew III, Carpinello and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.